Citation Nr: 0513069	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  96-08 138	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The appellant served from January 11, 1982, to March 17, 
1982.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Previously, a claim of service 
connection for a back disability was denied by the RO in 
April 1986, and the claimant did not appeal.  The appellant 
sought to reopen his claim, which the RO denied in its April 
1992 decision on a finding that no new and material evidence 
had been received to warrant reopening of the previously 
denied claim.  The claim was ultimately reopened in October 
1998 when the Board determined that new and material evidence 
had been submitted.  In that action, the Board also remanded 
the underlying claim of entitlement to service connection for 
a back disability to the RO for further development.  The 
Board remanded again in August 2003 in order that the 
appellant be apprised of VA's duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), and to afford the 
appellant with another VA medical examination. 


FINDING OF FACT

The appellant does not have a back disability attributable to 
his military service.


CONCLUSION OF LAW

The appellant does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he has a chronic low back pain 
caused by running while carrying a backpack in recruit 
training.  The appellant denies any trauma to the back, and 
there is no evidence of any back trauma.  There is also no 
evidence of any pre-service history of low back pain.  A 
March 1982 service medical examination found the appellant 
had a history of low back pain and bilateral spondylolysis, 
which was determined to have existed prior to service.  The 
appellant was discharged from service after a medical board 
found him unable to withstand the rigors of military training 
because of his low back pain.  

The appellant's private physician, Dr. Pertroski, in a 
December 1998 statement, indicated that the appellant had 
mild degenerative disc disease (DDD) at L2-3, L3-4, and L5-
S1.  Dr. Pertroski also diagnosed the appellant with chronic 
lumbar strain, and opined that it was possible that the 
appellant's current symptoms were causally related to a 1982 
injury, presumably an injury that occurred during military 
service.  

Of record are private treatment records, including those from 
the Glens Falls, New York Hospital.  X-ray examination from 
Glens Falls dated in March 1993 showed that the appellant's 
SI joints were unremarkable.  There was a bilateral 
spondylolysis of the para intra articularis of L5.  There 
were mild degenerative changes noted.  (The appellant 
provided the report of this x-ray examination.  The Board 
notes that several attempts by the RO to obtain treatment 
records from Glens Falls have been unsuccessful.  Most of the 
records from the Glens Fall Hospital that are of record came 
via a request to the Social Security Administration (SSA) for 
copies of their records, which happened to include records 
from Glens Falls.)  

At a February 1999 VA examination, the appellant was 
diagnosed with spondylosis of L5 with persistent back pain.  
The examiner noted that the curves of the spine revealed a 
normal thoracic kyphosis and lumbar lordosis.  There was 
tenderness in the area lateral to the lumbosacral junction on 
the left to palpation.  Range of motion (ROM) showed forward 
flexion to 80 degrees was possible.  Extension was limited to 
10 degrees due to pain.  Lateral flexion was 20 degrees on 
the right, and 25 degrees on the left.  X-ray examination 
revealed a defect in the pars interarticularis of L5 on both 
sides, and that alignment of the lumbar vertebral bodies was 
within normal limits.  The examiner opined that the "rigors 
of service" unmasked the underlying developmental condition 
of spondylosis, and that the persistence of pain subsequent 
to the service would appear to have followed an expected 
course based on the nature of the condition.  

The appellant underwent an examination in August 2000 in 
connection with a claim for SSA benefits.  The appellant 
repeated his in-service history of back pain associated with 
the wearing of a backpack, and that, since service, he had 
had pain "pretty much in the same place."  On examination, 
the examiner noted that the appellant "gave poor effort" 
most times on the range-of-motion tests, and the examiner 
would have to say "all the way please," after which the 
appellant was able to do more.  The appellant could walk on 
his heels well, though walking on his toes was marked by a 
limp associated, apparently, with a non-service-connected 
right foot and toe injury.  The appellant could do deep knee 
bends to 45 percent.  In flexion and extension measurement 
the appellant stopped complaining of pain at 50 degrees, but 
was able to go down all the way to 90 degrees.  Lateral 
flexion was 25 degrees bilaterally.  Rotation was not 
reported.  The examiner noted that, while in the examining 
room, the appellant's gait showed a slight limp, but the 
appellant was observed on leaving to have a normal gait 
without a limp.

The appellant was examined again in April 2003 by the same VA 
examiner he saw in February 1999.  The examiner noted that 
the appellant lifted himself out of the waiting room chair 
slowly with some discomfort and evidence of stiffness.  There 
was a straightening of the lumbar lordotic curve and tense 
paraspinal muscles, which were nontender to palpation.  The 
appellant was able to forward flex 90 degrees before onset of 
pain, and continue to 100 degrees.  Extension of the lumbar 
spine was possible to 18 degrees before pain onset, which 
limited motion at 22 degrees.  Lateral flexion was limited by 
pain onset at 30 degrees on the right, and 25 degrees on the 
left.  On repetitive flexion and extension of the lumbar 
spine, fatigue and pain gradually limited the degree of 
flexion possible to 50 degrees.  The examiner diagnosed the 
appellant with chronic low back pain with fatigue and 
limitation of motion secondary to the developmental condition 
of spondylolysis, and also diagnosed the appellant with 
degenerative disc disease of the L5-S1 interspace.  The 
examiner repeated his earlier assessment that spondylolysis 
was a developmental problem, which was unmasked by the rigors 
of service, and then followed with what would be an expected 
course of low back pain without evidence of neurological 
deficits.

The appellant was most recently afforded a VA medical 
examination in February 2005.  The examiner noted the 
appellant's history as provided by him, and noted that the 
appellant used no assistive devices.  On examination, the 
examiner found the appellant had a straight spine with no 
tenderness to palpation.  The examiner noted that the 
appellant was not having any back problems at the time of the 
examination.  Range of motion revealed extension to 20 
degrees limited by inflexibility; flexion to 90 degrees, also 
limited by inflexibility; lateral rotation and lateral 
bending was normal bilaterally.  The appellant had normal 
reflexes and normal straight leg raising, and the 
neurosensory examination was normal.  The examiner assessed 
chronic low back pain.  It was noted that the appellant's 
spondylolysis is a developmental, congenital back problem, 
which, in this examiner's opinion, is always an incidental 
finding which would not account for or be responsible for the 
back pain that the appellant developed while he was in 
service.  The examiner opined that the back pain in service 
was from overuse, and therefore the appellant's current back 
pain and back problems are a service-connected disability 
unrelated to the x-ray findings of spondylolysis.  The 
examiner concluded that his diagnosis was chronic lumbago.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred in 
service if they have become manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. § 3.307(a)(3); 3.309(a) (2004).

Here, the February 2005 VA medical examiner gave his opinion 
that there is a nexus between the appellant's current 
"lumbago" and his in-service complaints of pain related to 
running with a backpack.  That examiner acknowledged the 
previously identified spondylolysis is a developmental, 
congenital back problem, but opined that it was unrelated to 
the appellant's current back complaints.  He noted that 
spondylolysis was the sort of problem that would not account 
for the back pain the veteran experienced in service or 
since.  Instead, it was merely an incidental problem notable 
on x-ray.  

For the reasons that follow, the Board finds that an award of 
service connection for a back disability is not warranted.  
First, the appellant has been diagnosed with lumbago.  
Lumbago simply refers to pain in the lumbar region.  See 
Adams v. Barnhart, No. Civ.A.2:03 CV 00140 (W.D.Va. Feb 07, 
2005) (citing Dorland's Illustrated Medical Dictionary 956 
(27th ed. 1988)).  Lumbago, thus, is not a specific medical 
diagnosis, but merely identifies a symptom, that is, the 
presence of pain in the lower back.  Notwithstanding the 
examiner's contention that lumbago is a service-connectable 
condition, it is not.  It is not service connectable because 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), aff'd, 259 F.3d. 1356 (Fed. 
Cir. 2001).  (As noted above, the examiner concluded that the 
pain was not due to the spondylolysis.)

Additionally, the appellant's chronic low back pain has not 
been associated with any other in-service disease or injury.  
The Board notes that when the appellant was diagnosed in 
service with bilateral spondylolysis, there was no finding of 
any degenerative joint disease (DJD) or DDD.  The Board notes 
that appellant's private physician indicated in December 1998 
that the appellant had mild DDD.  X-ray examination from 
Glens Falls dated in March 1993 showed there were mild 
degenerative changes.  Similarly, the April 2003 VA examiner 
diagnosed mild DDD.  However, there is no evidence of record 
that the appellant was diagnosed with any degenerative 
disorder related to the back either while in service, or 
within one year after leaving service.  38 C.F.R. 
§§ 3.303(a), 3.304, 3.307(a)(3).  Moreover, the recent 
examiner did not, even after review of the evidence of 
record, conclude that the pain was due to either identifiable 
maladies-DJD or DDD.  He likewise did not suggest that the 
veteran even had such disability or that any diagnosed 
disability was traceable to the veteran's period of military 
service.  Even the April 2003 examiner did not link 
degenerative disc disease to the veteran's period of military 
service.

As noted above, the VA examiner of February 1999 and April 
2003 has opined that the appellant's spondylolysis is the 
source of the appellant's chronic low back pain, that the 
spondylolysis is a developmental problem, that it was 
unmasked by the rigors of service, and then followed an 
expected course.  The Board notes that VA's Office of General 
Counsel has issued a precedential opinion holding that a 
distinction must be made between congenital diseases, which 
may be service connected, and congenital or developmental 
defects, which may not.  VAOGCPREC 82-90.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2004).  In this regard, the Board notes that 
the radiologist's interpretation of the appellant's x-ray 
examination in February 1999 noted specifically that 
"[t]here is a defect in the pars interarticularis of L5 on 
both sides"  (emphasis added).  This defect is the bilateral 
spondylolysis with which the appellant has been diagnosed.  
Additionally, as already noted, the recent VA examiner has 
indicated that the spondylolysis would not account for any 
pain, during service or since, strongly suggesting that it is 
not in fact a disease process within the meaning established 
by the General Counsel opinion.  In other words, it is not 
subject to worsening, such as the cause of increased pain, or 
improvement.  Given the x-ray description and the recent VA 
examiner's explanation, the Board finds that the greater 
weight of the evidence indicates that it is a defect, not a 
disease.  The Board thus concludes that the appellant's 
bilateral spondylolysis is a defect, as opposed to a disease, 
and is therefore not subject to an award of service 
connection.  Id.  

Additionally, the Board finds it cannot adopt the appellant's 
private physician's December 1998 statement.  In that 
opinion, the doctor opined that it is possible that the 
appellant's current symptoms are causally related to his 
military service.  This is merely speculation that a 
possibility exists; it is not a medical opinion of a medical 
nexus.  In short, given the facts in evidence, there exists 
no basis on which to establish service connection for any 
back disability.

All in all, the veteran has spondylolysis for which service 
connection may not be granted because it is a congenital or 
developmental defect, see 38 C.F.R. § 3.303, and he has 
lumbago, which is not a disability.  Sanchez-Benitez, supra.  
He has at times been diagnosed with other problems, such as 
DJD or DDD, but such disability, if extant, has not been 
attributed to his period of military service, or the problems 
coincident therewith.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a appellant 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.

As noted above, on November 9, 2000, during the pendency of 
this claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was signed into law, changing the 
standard for processing appellants' claims.  In adjudicating 
this appellant's claim, the Board has considered the 
provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the appellant was initially informed of 
the implementation of the VCAA in a phone call from the RO to 
the appellant in April 2003.  In its most recent action in 
this case, the Board required that all notification and 
development required by the VCAA be completed.  To that end, 
on remand, the RO apprised the appellant of VA's duties to 
both notify and assist in correspondence dated in April 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the April 2004 
notification to the appellant apprised him of what the 
evidence must show to establish entitlement to service 
connection for a back disability, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what information VA was responsible for obtaining, 
what information the appellant was responsible for obtaining, 
what information VA would assist in obtaining on the 
appellant's behalf, and where the appellant was to send the 
information sought.  He was instructed to submit all 
pertinent evidence in his possession.  Additionally, the RO 
informed the appellant of the results of its rating 
decisions, and the procedural steps necessary to appeal.  The 
RO also provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the appellant's service medical records and National 
Guard service records.  The RO obtained and incorporated into 
the record the appellant's VA treatment records and the SSA 
and private treatment records discussed above.  The appellant 
was also afforded a hearing, which was cancelled at the 
appellant's request, and at least three VA examinations for 
rating purposes.  Given the standard of the regulation, the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to service connection for a back disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


